648 So. 2d 323 (1995)
Huntley THOMPSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 94-741.
District Court of Appeal of Florida, Third District.
January 18, 1995.
Bennett H. Brummer, Public Defender, and Beth C. Weitzner, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Fleur J. Lobree, Asst. Atty. Gen., for appellee.
Before COPE, LEVY and GREEN, JJ.
PER CURIAM.
Huntley Thompson appeals his conviction and sentence for armed burglary, armed robbery, armed kidnapping and armed sexual battery and aggravated battery.
During the course of the peremptory challenge conference, the prosecutor objected to the defense's striking of three women from the panel. The trial court required a gender neutral reason to be given for the strikes. The prosecutor then struck two men. The defense objected but the trial court ruled that the case law applied to women only and, therefore, the state would not be required to provide gender neutral reasons for the strikes.
It is necessary to reverse and remand this case for a new trial based on the recent decisions of J.E.B. v. Alabama ex rel. T.B., ___ U.S. ___, 114 S. Ct. 1419, 128 L. Ed. 2d 89 (1994); Abshire v. State, 642 So. 2d 542 (Fla. 1994); Preston v. State, 641 So. 2d 169 (Fla. 3d DCA 1994), wherein the courts held that prospective jurors, in this case male jurors, may not be excluded on the basis of gender.[1]
NOTES
[1]  The trial court did not have the benefit of these decisions at the time of trial in this case.